Thomas, J.:
The relator would review an assessment in fifty-two parcels of some 430 acres of land, in the town of Gravesend upon the ground that by statute (Laws of 1894, chap. 449, § 13) it is assessable only at its value for agricultural purposes, and that, aside from such direction, there is overvaluation and inequality. By the act of 1894 (§ 13) it was provided: “For the purposes of taxation the real estate included within the territory hereby annexed shall be assessed at the value of the land for agricultural purposes unless the same shall have been at the time this act shall take effect or shall thereafter be divided up into building lots and a map thereof filed in the office of the register of deeds of the county of Kings, or in the office of the board of assessors of the city of Brooklyn, and a sale or sales referring to such map made or unless the same shall have been otherwise sold as a building lot or used as such. ”
Was this provision repealed either by the Tax Law (Gen. Laws, chap. 24; Laws of 1896, chap. 908 [now Consol. Laws, chap. 60; Laws of 1909, chap. 62]) or the Greater New York charter, taking effect' January 1, 1898 (Laws of 1897,. chap. 378; amd. by Laws of 1901, chap. 466), or by both ? The Tax Law or the charter are broad enough to include the land, provided it has the usual status of property subject to taxation, but the general directions for assessing in these acts are not more comprehensive than were the provisions for assessing in the Bevised Statutes, in existence when the act of 1894 was passed. At that time such statutes required the assessment of property at its full value measured by a stated rule; but there were acts in effect amendatory, providing exemptions or modification, and among, others was the Graves-end act of 1894, limiting the general law so as to direct the assessment of lands in Gravesend at their value for agricultural purposes. The provision in the Bevised Statutes ended when the Tax Law took effect, the new law by section 4 pointing out property that should be exempt. But the Gravesend act did not exempt; it declared how the property should be valued. The sentiment favoring urban enlargement resulted in the incorporation within the city of Brooklyn of the outlying and thinly populated territory, which had scant or infrequent need or capaci*177ties for the usual privileges, improvements and protections of the city, save as it should, from time to time, by subdivision into lots come into the uses of residence or business. To gather this outlying domain into the city and force upon it urban characteristics, .which it did not have, appealed to the State as incongruous or undesirable. Hence it was included for what it was in its general extent, naked land, approximating more nearly to agricultural uses, and assessors were commanded to regard it as such, unless the owner would otherwise adapt his land in the manner indicated by the statute. Did the Legislature, after an intervening year, the territory having been brought in, capriciously reverse its policy and disappoint those who had abided by the promise that the rural quality of the land for taxation be preserved ? That it could, by sheer force, have done so should not be doubted, but the act would have carried to the inhabitants of Gravesend some just sense of injury to them and of injustice on the part of the State. For in the meantime the nature of the locality could have little changed. So the appellant would not infer intention to repeal the act of 1894 from the mere transfer of the law of assessment from one statute to another whereby there was no repeal of the Gravesend act, unless by implication. To this it may be answered arguendo that it was contrary to the general policy of the State to limit for the purposes of taxation land to its value for agricultural purposes where its relation to population and the demand for it for other uses gave it a much greater value, which was its actual value existing irrespective of its incorporation into a city. But whatever the force of this position, the question of justice or policy was for legislative determination, and it would, I think, not be unreasonable to consider whether, having once decided, the Legislature intentionally so soon recalled its decision. But one insuperable difficulty in the way of such consideration is that it has been decided that the Tax Law was intended to cover the whole subject, and hence has swept away the Revised Statutes and all acts affecting it according to accepted rules of construction. (Matter of Huntington, 168 N. Y. 399; Pratt Institute v. City of New York, 183 id. 151.) The language of the opinions in *178the two cases last cited covers the case at bar and doubtless interprets the general breadth of the Tax- Law. But that there is exception appears, in People ex rel. Roosevelt Hospital v. Raymond (194 N. Y. 189, 195), where it is said: “The court was asserting a general doctrine in the opinion and the broad language used finds its proper application where the facts upon which exemption from taxation is claimed do not disclose a transaction with the State of such a nature as to repel the presumption of a legislative purpose, subsequently, to repeal the prior grant of exemption, by .passing the General Tax Law. * * * The question before us is whether, when we regard the circumstances under which this particular charter was enacted, and when, we consider the manner in which the Legislature had induced the transfer of the testator’s estate towards the endowment of this corporation, we shall hold that the presumption of the legislative intent to repeal shall, nevertheless, obtain in its case. * ' * * I do not think that we should presume that the Legislature intended to commit so gross a breach of faith.” The decision .is expressive of a high obligation in the interpretation of statutes. But it is not applicable to the case at bar. The town of Gravesend did not voluntarily contribute its territory or yield rights. The Legislature had- full power to incorporate it willingly or unwillingly, and if the State justly or unjustly, made concession to the town in the matter of taxation, it could take away at any -time what as an act of grace and without consideration it had given. The matter is purely political, and in that way the people of the town only could consider, approve or reprehend it. The other objections to the petition are tenable. There .is no sufficient statement of overvaluation or of inequality, save as above discussed. The statement that the land is worth only $160,000 for agricultural purposes, and that it is assessed at the large sum given, assumes that the land has no value for other purposes. I fail to find given instances indicating inequality of assessment as required by the Tax Law. It is urged that the pleading is governed by the Greater New York charter (Laws of 1901, chap. 466, § 906). ■ But the Tax Law (Consol. Laws, chap. 60 [Laws of 1909, chap. 62], art. 13, § 290) is quite consistent with that section of the charter, to *179which the aggrieved person must look for procedure, and both statutes contribute harmoniously to the remedy. (People ex rel. Lazarus v. Feitner, 65 App. Div. 318; affd., 169 N. Y. 604; People ex rel. Thomson v. Feitner, 168 id. 441; People ex rel. Equitable Gas Co. v. Barker, 81 Hun, 22.)
The order should be reversed, with ten dollars costs and disbursements, and the motion to dismiss the writ granted, with costs.
Hirschberg, Carr and Woodward, JJ., concurred; Jenks, P. J., not voting.
Order reversed, with ten dollars costs.and disbursements, and motion to dismiss writ granted, with costs.